DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 22-45 are pending in this application.
IDS submitted on 8/28/2020 has been considered.

Allowable Subject Matter
Claims 22-45 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additional be unacceptable to applicants, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of issue fee.
Authorization for this examiner's amendment was given in an electronic communication with Jon Deppe (Reg. no. 65,196) on 05/17//2022.
  
The application has been amended as follows:
IN THE CLAIMS

22.	(Currently Amended)	A method for secure distributed storage of information regarding a file in a plurality of distributed edge storage nodes, comprising:
selecting N storage nodes that are coupled via a network to store a file of size |F| and redundancy data of size |Fred|, wherein at least two of the N storage nodes allocate different sizes of memory for storing the file, the N storage nodes being ordered from a largest storage capacity             
                |
                
                    
                        s
                    
                    
                        1
                    
                
                |
            
         at a first storage node to a smallest capacity             
                |
                
                    
                        s
                    
                    
                        N
                    
                
                |
            
          at an Nth storage node, and the N storage nodes being at least in part based on an average error calculation for a number of t random nodes selected from N for a maximum number of Zb corrupted nodes;
selecting a value             
                
                    
                        Z
                    
                    
                        e
                    
                
                <
                N
            
        , wherein an attacker having access to Ze storage nodes is unable to decode the file;
dividing the file into file partitions;
generating keys that are stored in the first Ze of the N storage nodes;
creating storage blocks comprising independent linear combinations of the keys and the file partitions; and
storing the storage blocks comprising independent linear combinations of the keys and the file partitions in the             
                
                    
                        Z
                    
                    
                        e
                    
                
            
        +1 to Nth storage nodes.


25.	(Currently Amended)	The method of claim 23, further comprising:
retrieving data for the file F by an authorized user by:
selecting a subset of the N storage nodes less than t;
retrieving storage packets from the subset of the N storage nodes comprising independent linear combinations of keys and file partitions masked by keys from each respective node of the subset t of the N storage nodes;
establishing a plurality of linear equations equating coefficients of the linear key codes used to generate the file partitions masked by the linear key codes with the retrieved values;
determining a mean residual error for each respective storage node of the subset of the N storage nodes;
removing a selected number of storage nodes from the subset of the storage nodes having a largest mean residual error of the subset of the storage nodes;
iteratively performing the establishing, determining, and removing operations for a predetermined number of iterations; and
extracting the values of the file partitions from the plurality of linear equations of a final iteration.


27.	(Currently Amended)	The method of claim 25, wherein the retrieving operation further comprises:
adding one more random storage node to the subset of the N storage nodes;
extracting the values of the file partitions from the plurality of linear equations;
calculating a first mean absolute error of a prior iterations of the subset of the N storage nodes and a second mean absolute error of a current iteration of the subset of the N storage nodes including the one more random storage node; and
determining if a difference between the first mean absolute error and the second mean absolute error is below an iteration threshold.


30.	(Currently Amended)	A distributed secure edge storage system, comprising:
at least N storage nodes that are coupled via a network to store a file of size |F| and redundancy data of size |Fred|, wherein at least two of the N storage nodes allocate different sizes of memory for storing the file, the N storage nodes being ordered from a largest storage capacity             
                |
                
                    
                        s
                    
                    
                        1
                    
                
                |
            
         at a first storage node to a smallest capacity             
                |
                
                    
                        s
                    
                    
                        N
                    
                
                |
            
         at an Nth storage node, and the N storage nodes being at least in part based on an average error calculation for a number of t random nodes selected from N for a maximum number of Zb corrupted nodes;
a storage processing apparatus coupled to the network and operable to:
select a value             
                
                    
                        Z
                    
                    
                        e
                    
                
                <
                N
            
        , wherein an attacker having access to Ze storage nodes is unable to decode the file;
divide the file into file partitions;
generate keys that are stored in the first Ze of the N storage nodes;
create storage blocks comprising independent linear combinations of the keys and the file partitions; and
store the storage blocks comprising independent linear combinations of the keys and the file partitions in the             
                
                    
                        Z
                    
                    
                        e
                    
                
            
        +1 to Nth storage nodes.


33.	(Currently Amended)	The system of claim 30, wherein the storage processing apparatus is further operative to:
retrieve data for the file F by an authorized user by:
selecting a subset of the N storage nodes less than t;
retrieving storage packets from the subset of the N storage nodes comprising independent linear combinations of keys and file partitions masked by keys from each respective node of the subset t of the N storage nodes;
establishing a plurality of linear equations equating coefficients of the linear key codes used to generate the file partitions masked by the linear key codes with the retrieved values;
determining a mean residual error for each respective storage node of the subset of the N storage nodes;
removing a selected number of storage nodes from the subset of the storage nodes having a largest mean residual error of the subset of the storage nodes;
iteratively performing the establishing, determining, and removing operations for a predetermined number of iterations; and
extracting the values of the file partitions from the plurality of linear equations of a final iteration.

34.	(Original)	The system of claim 33, wherein the predetermined number of iterations is based on an assurance margin parameter             
                
                    
                        k
                    
                    
                        b
                    
                
            
         and the maximum number of             
                
                    
                        Z
                    
                    
                        b
                    
                
            
         corrupted nodes.

35.	(Currently Amended)	The system of claim 34, wherein the storage processing apparatus is further operative to retrieve storage packets by:
adding one more random storage node to the subset of the N storage nodes;
extracting the values of the file partitions from the plurality of linear equations;
calculating a first mean absolute error of a prior iterations of the subset of the N storage nodes and a second mean absolute error of a current iteration of the subset of the N storage nodes including the one more random storage node; and
determining if a difference between the first mean absolute error and the second mean absolute error is below an iteration threshold.


38.	(Currently Amended)	One or more tangible processor-readable storage media embodied with instructions for executing on one or more processors and circuits of a device a process for secure distributed storage of information regarding a file in a plurality of distributed edge storage nodes comprising:
selecting N storage nodes that are coupled via a network to store a file of size |F| and redundancy data of size |Fred|, wherein at least two of the N storage nodes allocate different sizes of memory for storing the file, the N storage nodes being ordered from a largest storage capacity             
                |
                
                    
                        s
                    
                    
                        1
                    
                
                |
            
         at a first storage node to a smallest capacity             
                |
                
                    
                        s
                    
                    
                        N
                    
                
                |
            
         at an Nth storage node, and the N storage nodes being at least in part based on an average error calculation for a number of t random nodes selected from N for a maximum number of Zb corrupted nodes;
selecting a value             
                
                    
                        Z
                    
                    
                        e
                    
                
                <
                N
            
        , wherein an attacker having access to Ze storage nodes is unable to decode the file;
dividing the file into file partitions;
generating keys that are stored in the first Ze of the N storage nodes;
creating storage blocks comprising independent linear combinations of the keys and the file partitions; and
storing the storage blocks comprising independent linear combinations of the keys and the file partitions in the             
                
                    
                        Z
                    
                    
                        e
                    
                
            
        +1 to Nth storage nodes.

39.	(Original)	The one or more tangible processor-readable storage media of claim 38, wherein the storage blocks comprise a first part that is a function of the file partitions and a second part that is a function of the keys.

40.	(Original)	The one or more tangible processor-readable storage media of claim 38, wherein the process further comprises:
calculating the average error calculation for a number of t random nodes selected from N for Zb corrupted nodes for different values of t;
establishing an acceptable error value; and 
wherein N is selected such that the average error calculation for t random nodes for the N selected nodes is less than the acceptable error.

41.	(Currently Amended)	The one or more tangible processor-readable storage media of claim 38, wherein the process further comprises:
retrieving data for the file F by an authorized user by:
selecting a subset of the N storage nodes less than t;
retrieving storage packets from the subset of the N storage nodes comprising independent linear combinations of keys and file partitions masked by keys from each respective node of the subset t of the N storage nodes;
establishing a plurality of linear equations equating coefficients of the linear key codes used to generate the file partitions masked by the linear key codes with the retrieved values;
determining a mean residual error for each respective storage node of the subset of the N storage nodes;
removing a selected number of storage nodes from the subset of the storage nodes having a largest mean residual error of the subset of the storage nodes;
iteratively performing the establishing, determining, and removing operations for a predetermined number of iterations; and
extracting the values of the file partitions from the plurality of linear equations of a final iteration.

43.	(Currently Amended)	The one or more tangible processor-readable storage media of claim 41, wherein the retrieving operation further comprises:
adding one more random storage node to the subset of the N storage nodes;
extracting the values of the file partitions from the plurality of linear equations;
calculating a first mean absolute error of a prior iterations of the subset of the N storage nodes and a second mean absolute error of a current iteration of the subset of the N storage nodes including the one more random storage node; and
determining if a difference between the first mean absolute error and the second mean absolute error is below an iteration threshold.


Examiner’s Statement for Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

	Darling et al. (US 2019/0207910 A1) -Darling teaches encrypting a file with encryption key, splits the encrypted file into an arbitrary number of slices and transmits the files to secure data storage based on cost function that includes data transmission cost (e.g. see, [0015]), Darling further determines cost function in relation to where to store the slices ([0026]), transmission cost ([0028], frequency of access, entropy as weighted value etc. (e.g. see, [0032], see also, [0044]).


	Schnjakin et al. (US 20170293766 A1) -Schnjakin taches a concept of storing files in distributed data storages, files are fragmented and stored in encrypted form using a file specific symmetric key. Schnjakin further teaches an error correction method to reconstruct the files -e.g. see, [0059, [0085], [0100], [0101] of Schnjakin.

	Kallahalla et al. (US 2003/0081790 A1) -Kallahalla teaches a concept of encrypting each fragment of a file with linear key. The method includes dividing a file into a plurality of fragments and generating a set of read-write keys for each fragment of the plurality of fragments. The method also includes encrypting each fragment of plurality of fragments with respective write key of the set of read-write keys and restricting access to the plurality of file fragments by distributing a plurality of read keys from the plurality of read-write keys to a first plurality of users and distributing a plurality of the write keys of the plurality of read-write keys to a second plurality of users -e.g. see, [0010], Fig. 2, [0043]-[0046] of Kallahalla.  

However, the prior art of record does not teach or render obvious:
the limitations in independent claims 22, 30 and 38:

selecting N storage nodes that are coupled via a network to store a file of size |F| and redundancy data of size |Fred|, wherein at least two of the N storage nodes allocate different sizes of memory for storing the file, the N storage nodes being ordered from a largest storage capacity                                 
                                    |
                                    
                                        
                                            s
                                        
                                        
                                            1
                                        
                                    
                                    |
                                
                             at a first storage node to a smallest capacity                                 
                                    |
                                    
                                        
                                            s
                                        
                                        
                                            N
                                        
                                    
                                    |
                                
                              at an Nth storage node, and the N storage nodes being at least in part based on an average error calculation for a number of t random nodes selected from N for a maximum number of Zb corrupted nodes;
selecting a value                                 
                                    
                                        
                                            Z
                                        
                                        
                                            e
                                        
                                    
                                    <
                                    N
                                
                            , wherein an attacker having access to Ze storage nodes is unable to decode the file;
dividing the file into file partitions;
generating keys that are stored in the first Ze of the N storage nodes;
creating storage blocks comprising independent linear combinations of the keys and the file partitions; and
storing the storage blocks comprising independent linear combinations of the keys and the file partitions in the                                 
                                    
                                        
                                            Z
                                        
                                        
                                            e
                                        
                                    
                                
                            +1 to Nth storage nodes.

Dependent claims 23-29, 31-37 and 39-45 are allowed as they depend from allowable independent claims 22 or 30 or 38.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN DEBNATH whose telephone number is (571)270-1256. The examiner can normally be reached Mon-Fri; 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUMAN DEBNATH
Patent Examiner
Art Unit 2495



/S.D/Examiner, Art Unit 2495        


/FARID HOMAYOUNMEHR/Supervisory Patent Examiner, Art Unit 2495